Citation Nr: 1729765	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee, status post arthroscopy with medial meniscotomy and debridement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2011 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Board remanded the issues of whether new and material evidence has been received to reopen the claim of service connection for a low back disability and entitlement to an increased rating for a right knee disability.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a bilateral foot disability, to include as secondary to service connected knee disabilities, has been raised by the record in a May 2014 Statement in Support of Claim, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a February 2011 decision, the Board determined that new and material evidence had not been received to reopen the previously denied clam of service connection for a low back disorder.  The Veteran did not appeal the Board's decision

2.  The evidence received since the final February 2011 Board decision determining that new and material evidence had not been received to reopen the previously denied clam of service connection for a low back disorder includes medical evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  Throughout the rating period on appeal, the most probative evidence demonstrates that the Veteran's right knee disability has, at worst, been manifested by limitation of motion with flexion to 80 degrees and extension to 0 degrees; there is no evidence of flexion limited to 45 degrees or extension limited to 10 degrees.


CONCLUSIONS OF LAW

1.  The February 2011 Board decision determining that new and material evidence had not been received to warrant reopening of the previously denied claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the right knee, status post arthroscopy with medial meniscotomy and debridement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Petition to Reopen the Claim of Service Connection for a Low Back Disability

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Factual Background and Analysis

Historically, the Veteran's claim of service connection for a low back disability was denied in a July 1983 rating decision because there was no evidence of a current disability.  Thereafter, in April 1999, the Veteran filed a claim to reopen the previously denied claim.  In a September 1999 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  In October 1999 and January 2000, the Veteran requested reconsideration of the claim.  In a January 2000 rating decision, the RO reopened the claim finding that a low back disability had been diagnosed.  However, the service connection claim was denied as the evidence did not show that the Veteran's low back disability was related to active service.  The claim was again denied in a January 2001 rating decision.  The Veteran appealed the determination.  In a January 2003 decision, the Board denied service connection for a low back disability.

In April 2006, the appellant filed a claim to reopen the claim of service connection for a low back disability.  In an August 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran filed a timely appeal.  In a February 2011 decision, the Board concluded that new and material evidence had not been received to reopen the service connection claim.  The February 2011 Board decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran seeks to reopen his previously denied claim of service connection for a low back disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

The evidence of record at the time of the February 2011 Board decision included the Veteran's service treatment records, post-service VA medical records, the report of a March 1983 VA examination noting that the Veteran did not have a current low back disability, and the report of a November 2001 VA examination noting a diagnosis of degenerative disk disease, but finding that the disability was due to the Veteran's obesity and not related to his service-connected knee disability.  The report of a July 2006 VA examination was also of record which concluded that the Veteran's low back disability was not caused by his service-connected left knee disability.

The additional evidence received since the final February 2011 Board decision includes additional post-service VA and private medical records demonstrating treatment for low back pain.  Also of record is the report of an October 2014 disability benefit questionnaire, administered by the Veteran's treating chiropractor, and an accompanying medical opinion indicating that the Veteran's service-connected knee disability caused an altered gait and locomotion, thus resulting in the Veteran's low back condition.

The Board has carefully considered the record, with particular attention to the additional evidence received since the final February 2011 Board decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim.  In this regard, the previous claim was denied because there was no evidence showing that the Veteran's low back disability was related to his active service.  As detailed herein, the evidence subsequent to the February 2011 Board decision suggests that the condition was caused by the Veteran's service-connected knee disabilities.  The Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the appellant's current low back disability is causally related to or aggravated by his service-connected disabilities.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


II.  Increased Rating for Service-Connected Right Knee Disability

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2016).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

The Veteran's service-connected right knee disability has been evaluated under Diagnostic Codes 5010 for traumatic arthritis and 5260 for limitation of flexion.

Diagnostic Code 5010 indicates that traumatic arthritis is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the alternative, a 10 percent rating is warranted if there is X-ray evidence of involvement of one or more major joints or 2 or more minor joint groups.  A 20 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) rating; flexion of the leg limited to 45 degrees warrants a 10 percent rating; flexion of the leg limited to 30 degrees warrants a 20 percent rating; and flexion of the leg limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) rating; extension of the leg limited to 10 degrees warrants a 10 percent rating; extension of the leg limited to 15 degrees warrants a 20 percent rating; extension of the leg limited to 20 degrees warrants a 30 percent rating; extension of the leg limited to 30 degrees warrants a 40 percent rating; and extension of the leg limited to 45 degrees warrants a 50 rating.  38 C.F.R. § 4.71a.

Factual Background

VA medical records demonstrate treatment for chronic right knee pain.  Notably, In November 2009, the Veteran underwent an anthroposcopy of the right knee with medial meniscectomy and debridement.  In a November 2010 clinical record, effusion was noted, however, the Veteran had flexion from 0 to 100 degrees.  It was recommended that the Veteran consider a total knee replacement.  In the report of an April 2011 orthopedic consult, it was noted that the Veteran presented with complaints of knee pain.  A July 2011 clinical record again demonstrated effusion with flexion from 0 to 100 degrees.  

The Veteran underwent a VA examination in August 2011.  At that time it was noted that the Veteran's right knee pain was localized to the anterior aspect of his bilateral knees.  His mobility was decreased and he routinely used a cane.  He had increased pain with prolonged sitting, standing, and physical activity.  Symptoms associated with the knee disability included pain, stiffness, weakness, repeated effusion, swelling, tenderness, and decreased motion.  There was no giving way, instability, incoordination, episodes of locking or subluxation, or flare-ups.  

On range of motion testing, the Veteran had flexion to 105 degrees with normal extension.  It was noted that there was pain on range of motion testing.  There was no additional limitation of motion after repetitive testing.  There was also no evidence of ankylosis.  

Subsequent records demonstrate continued treatment for right knee pain.  In an April 2013 orthopedic follow-up note, the Veteran had effusion and flexion from 0 to 110 degrees.  In records dated from August 2013 to April 2016 the Veteran's right knee disability was manifested by effusion, swelling, and flexion from 0 to 120 degrees.  

An additional VA examination was provided in May 2016.  During the examination, the Veteran reported flare-ups that occurred weekly for a day with any inadvertent twisting.  The appellant stated that he had to "get off his legs" to recover.  With regard to functional loss or functional impairment of the joint, the Veteran asserted that he could not kneel, squat, or stand for more than approximately 5 minutes due to his right knee limiting these activities.  Assistive devices used by the Veteran included a cane and a knee brace.

On range of motion testing, the Veteran had flexion from 0 to 80 degrees and extension from 80 to 0 degrees.  There was no additional functional loss or range of motion following repetitive testing.  The examiner reported that pain on examination caused functional loss on both flexion and extension.  He also noted that there was evidence of pain on weightbearing, localized tenderness on the right knee, and crepitus.  There was also chronic effusion and swelling.  With regard to the flare-ups reported by the Veteran, the examiner stated that he was unable to determine if pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups without mere speculation as the appellant was not having a flare-up at the time of the examination.  Muscle strength testing revealed normal strength in the right knee with no finding of atrophy.  However, the examiner noted that there was some give way weakness when flexing the right knee attributed to pain with underlying normal strength.  There was no finding of ankylosis or instability.

The examiner noted that the Veteran had a right arthroscopic cleanout in 2009.  The residuals included painful limited range of motion.  There was also a scar located in the superior, lateral, and medial right knee measuring 1 centimeter in length and 4 centimeters in width.  

In the report of an October 2016 private examination, the appellant's treating chiropractor indicated that diagnoses associated with the claimed right knee condition included knee strain/sprain, knee tendonitis, meniscal tear, knee joint osteoarthritis, recurrent subluxation, instability, knee cartilage restoration, and patellofemoral pain syndrome.  He noted that knee replacement had been recommended.  The appellant reported flare-ups at the time of the examination which made it difficult to maneuver and unable to walk.  With regard to functional loss or functional impairment, the Veteran stated that he could not get in and out of the car and bed and that he could not bend over.

On initial range of motion testing, the Veteran had flexion to 40 degrees and extension to 10 degrees.  The chiropractor noted that it was difficult to perform.  The Veteran was unable to perform repetitive use testing because he was too distressed to perform.  Pain on weightbearing and localized tenderness was also noted.  With regard to functional loss and limitation of motion, the chiropractor noted that contributing factors of the disability included less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability, disturbance of locomotion, and interference with standing.  

With regard to flare-ups, the chiropractor noted that pain, weakness, and fatigability, or incoordination significantly limited functional impairment.  However, he determined that estimating range of motion during that time was not feasible.  Notwithstanding, he reported that loss in range of motion was increased by 50 percent and that activities of daily living became limited.  

Muscle strength test revealed active movement against some resistance and muscle atrophy was noted.  The chiropractor also noted that he Veteran had ankylosis in flexion between 10 and 20 degrees.  Additionally, there was a history for recurrent subluxation, instability, recurrent effusion, patellar dislocation, and crepitus.  With regard to surgical procedures, the chiropractor noted that the Veteran had 3 separate knee cartilage restoration surgeries on the right knee.  He reported that the Veteran had a meniscectomy and debridement.  

Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's right knee disability.

In this regard the most probative evidence shows that, at worst, the Veteran's right knee disability has been manifested by flexion to 80 degrees with and extension to 0 degrees.  At no time during the period on appeal does the probative evidence show the Veteran's right knee disability been manifested by flexion limited to 30 degrees or extension limited to 10 degrees.  Further, there is no indication that the diagnosed arthritis caused occasional incapacitating exacerbations.  In reaching this conclusion, the Board recognizes the October 2016 private medical examination indicating flexion to 30 degrees and extension to 10 degrees.  However, the Board observes that the examination has internal inconsistencies.  Notably, the chiropractor who conducted the examination determined that the Veteran had ankylosis of the joint.  Notwithstanding, the Veteran was able to complete range of motion testing.  See Dorland's Illustrated Medical Dictionary 94 (32nd ed. 2012) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Thus, by definition, the Veteran does not have ankylosis.  In light of the internal inconsistencies, the Board affords the examination limited probative weight in determining the severity of the Veteran's right knee disability.  As such, the findings of the October 2016 private medical examination are not sufficient to warrant a higher rating.  Thus, a rating in excess of 10 percent based on limitation of motion is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261.

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  In this regard, the Veteran has complained of pain and flare-ups.  However, despite the noted symptoms, the evidence of record does not show any additional functional limitation that is tantamount to marked interference in range of motion.  Notably, the May 2016 VA examiner determined that he was unable to provide an opinion regarding functional loss caused by the Veteran's reported flare-ups without resort to speculation.  The Board acknowledges that the October 2016 private chiropractor indicated that during flare-ups, there was a 50 percent increase in range of motion loss.  However, he also concluded that it was not feasible to estimate range of motion during flare-ups.  In light of the conflicting statements, the finding by the chiropractor is not sufficient to warrant a higher rating.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no probative evidence of ankylosis of the knee (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.  The Board acknowledges that chiropractor noted that the Veteran had instability of the right knee.  However, the most probative evidence of record does not suggest that the Veteran has instability of the knee.  In this regard, there was no finding of instability during the August 2011 and May 2016 VA examinations.  Further in VA treatment records dated from November 2009 to April 2016, there was no finding or reports of instability.  Moreover, the right knee was consistently found to be stable.  The Board finds the October 2016 private chiropractor's findings regarding instability to be substantially outweighed by the findings of the VA examiner and the other medical evidence of record.  Thus, a rating under Diagnostic Code 5257 is not warranted.  Additionally, the Board acknowledges that the Veteran has a meniscotomy and there is evidence of effusion and pain.  Notwithstanding, there is no evidence of locking.  As such, a rating under Diagnostic Code 5258 is not warranted.  Lastly, a rating is not warranted under Diagnostic Code 5259 for cartilage, semilunar, removal of, symptomatic.  In so finding, the Board observes that the Veteran's right knee disability has been manifested by pain, swelling.  However, such symptoms are contemplated by Diagnostic Code 5010.

The Board observes that the Veteran has a scar as a result of a right knee surgical procedure.  However, the scar was not found to be painful or unstable and did not cover an area or areas of at least 6 square inches.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  Therefore a separate rating for a right knee scar is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's right knee disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a low back disability is granted.

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee, status post arthroscopy with medial meniscotomy and debridement is denied.  


REMAND

The Veteran asserts that service connection is warranted for his low back disability.  Specifically, he contends that the condition is due to his service-connected knee disabilities.  

The Board observes that in the January 1972 military entrance examination, mild scoliosis was noted.  Service treatment records demonstrate that in April 1974, the Veteran presented for treatment for mild back pain.  A May 1975 record notes complaints of low back pain which had persisted for 2 days.  The appellant also sought treatment in October 1976 for chronic back pain which had persisted for 1 year.  At that time, he was diagnosed with unstable back syndrome.  Notwithstanding, at the time of the April 1977 annual examination, clinical evaluation of the spine was normal and there was not finding of scoliosis.  However, in the accompanying report of medical history, the Veteran reported recurrent back pain.  

In the report of an October 2014 private examination and medical opinion, the chiropractor opined that the altered gait caused by the Veteran's bilateral knee disability resulted in the Veteran's lumbar spine condition.  However, he did not provide a rationale to support his findings.  See Nieves Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Additionally, the chiropractor indicated that the Veteran's low back disability was diagnosed during service in 1976.  As detailed above, the Veteran was diagnosed with unstable back syndrome in October 1976.  However, an April 1977 annual examination revealed normal clinical findings of the spine.  Further, at the time of a March 1983 post-service examination, there was no finding of a low back disability.  Thus, it appears that the diagnosed in-service back condition resolved.   There is no indication that the chiropractor considered such evidence.  As such, the opinion is not sufficient to determine the Veteran's service connection claim.

In light of the forgoing, the Board finds that a VA examination should be provided on remand and an opinion should be obtained to determine the etiology of the Veteran's low back disability.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his low back disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

Following a review of the claims file and evaluation of the Veteran, the examiner should provide opinions for the following:

(a) Did any low back disability clearly and unmistakably preexist military service, and if so, did it increase in severity beyond its natural progression during service?  Is any such disability still present?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any low back disability was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein?

(c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any low back disability was caused by the Veteran's service-connected knee disabilities?

(d) Is it at least as likely as (i.e., a 50 percent or greater probability) that any low back disability has been aggravated by the Veteran's service-connected knee disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering a medical opinion, the examiner should note the diagnosis of scoliosis at entrance to military and the treatment for and complaints of back pain during service.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


